Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered February 4, 1977, convicting her of manslaughter in the first degree, upon a plea of guilty, and imposing sentence. Judgment reversed, on the law and as a matter of discretion in the interest of justice, defendant’s guilty plea vacated, her plea of not guilty reinstated and case remanded to Criminal Term for further proceedings in accordance herewith. Under the circumstances of this particular case, and especially in view of defendant’s history of mental instability, it was error for Criminal Term to accept her plea of guilty to manslaughter in the first degree without inquiring further in order to establish (1) her voluntary and knowing waiver of an obvious possible defense to this prosecution, i.e., mental disease or defect (see Penal Law, § 30.05) and (2) her willingness to plead guilty despite the fact that her rendition of the crime failed to establish the requisite elements of the offense to which she was pleading (see People v Serrano, 15 NY2d 304). A defendant, of course, may legitimately choose to plead guilty, if only to avoid the risk of conviction at trial of the more serious crimes charged in the indictment. It is important, however, that the record disclose that a voluntary and knowing choice has been made. Damiani, J. P., Rabin, Gulotta and O’Connor, JJ., concur.